Citation Nr: 0821521	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-22 442	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for obsessive compulsive 
disorder with depression, currently rated as 30 percent 
disabling.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
January 2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In a June 2007 letter, the veteran's father said that the 
veteran was not employable because of his psychiatric 
disorder.  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His infered claim for a total 
rating based on individual unemployability is referred to the 
agency of original jurisdiction (AOJ) for initial 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Obsessive compulsive disorder and depression were reported 
during military service.  Several years after he separated 
from service, he was given a diagnosis of chronic paranoid 
schizophrenia and Tourette's syndrome, which are not service-
connected.  The veteran's father argues that schizophrenia 
was initially misdiagnosed as obsessive compulsive disorder.

The evidence indicates that the veteran's overall psychiatric 
condition has worsened since his most recent VA examination 
in May 2005.  He was hospitalized at Forbes Regional Hospital 
from October 2005 to March 2006 and then transferred to 
Mayview State Hospital.  In a June 2007 letter, his father 
said that the veteran had remained hospitalized at Mayview 
until April 2007.  He was later admitted to a VA hospital in 
Pittsburgh.  The claims folder contains no records of 
treatment since March 2006.

A VA medical examination and opinion are needed, however, 
regarding the relationship, if any, between paranoid 
schizophrenia and the service-connected obsessive compulsive 
disorder with depression; and to determine whether disability 
from the non-service connected illness can be distinguished 
from the service connected illness.  A new examination is 
also required where there is evidence that a disability has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

A March 2006 letter from the Social Security Administration 
(SSA) shows that the veteran was awarded disability benefits.  
VA has a duty to obtain records pertaining to this decision 
in connection with the issue currently on appeal.  
38 U.S.C.A. 
§  5103A (West 2002); Tetro v. Gober, 14 Vet. App. 100, 108-
09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all 
relevant records of the veteran's 
treatment at Mayview State Hospital since 
March 2006.  

2.  Obtain all relevant records of VA 
treatment or evaluation since March 2005.  
This includes treatment at the VA Medical 
Center (presumably Highland Drive) in 
Pittsburgh, Pennsylvania, for a 
psychiatric disorder.  

3.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision.  

4.  Afford the veteran a new VA 
examination to determine the extent his 
current psychiatric disorder is 
attributable to his service-connected 
obsessive-compulsive disorder with 
depression.  The examiner should review 
the claims folder in conjunction with the 
examination.  

The examiner is asked to provide an 
opinion as to the relationship between the 
veteran's currently diagnosed chronic 
paranoid schizophrenia with Tourette's 
syndrome and the diagnosis of obsessive-
compulsive disorder with depression during 
service.  Specifically, the examiner is 
asked whether schizophrenia was incurred 
during service or within one year 
following separation from service or 
whether schizophrenia was initially 
misdiagnosed or otherwise caused by 
obsessive-compulsive disorder with 
depression.  

If the examiner determines schizophrenia 
is not related to the veteran's service or 
service-connected psychiatric disorder, 
the examiner is asked to separate the 
effects of schizophrenia from those 
related to obsessive-compulsive disorder 
with depression.  If it is impossible to 
separate those effects, the examiner 
should so state. 

The examiner should indicate how the 
symptoms attributable to the veteran's 
service-connected psychiatric disorder 
affect him both occupationally and socially 
in terms of the applicable rating criteria.  
This includes providing a Global Assessment 
of Functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  Discuss the 
rationale for the opinion.

5.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



